FILED
                           NOT FOR PUBLICATION                                 JAN 15 2014

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-50048

              Plaintiff - Appellee,              D.C. No. 3:92-mj-04048-BTM-1

  v.
                                                 MEMORANDUM*
ANTONIO FLORES-CURIEL,

              Defendant - Appellant.


                   Appeal from the United States District Court
                       for the Southern District of California
                   Barry T. Moskowitz, District Judge, Presiding

                            Submitted January 9, 2014**
                               Pasadena, California

Before: W. FLETCHER, M. SMITH, and WATFORD, Circuit Judges.

       Antonio Flores-Curiel does not qualify for expungement of his 1992

conviction under the Federal First Offender Act (FFOA), 18 U.S.C. § 3607. He

concedes that he was not sentenced under § 3607(a) and that he was over 21 at the


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
                                                                        Page 2 of 2
time of the offense. Thus, he does not meet the FFOA’s conditions for

expungement. See United States v. Crowell, 374 F.3d 790, 792 (9th Cir. 2004).

      AFFIRMED.